DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
The amendment, filed on 09/09/22, in which claims 1, 5-7, 9, 20-21, 23, 25-31, 33-36, and 39-41 are currently amended, and claims 2-4, 11-14, 16-18, 32, 37 and 42-47 are cancelled, is acknowledged. 
Claims 1, 5-10, 15, 19-31, 33-36, 38-41, and 48 are pending in the instant application.
Claims 1, 5-10, 15, 19-31, 33-36, 38-41, and 48 are examined on the merits herein.

Priority
	The instant application is a 371 of PCT/US2018/000318, filed on 08/17/2018 and claims priority from U.S. provisional application no. 62/546896, filed 08/17/2017.

Withdrawn Objections and Rejections
	Applicant’s arguments, filed 09/09/22, with respect to the objection of claims 6, 9, 20-21, 23, 25 and 39-41 have been fully considered and are persuasive. Applicant has amended the Markush groups to recite proper Markush language. Therefore, the objection of claims 6, 9, 20-21, 23, 25 and 39-41 has been withdrawn. 
	Applicant’s arguments, filed 09/09/22, with respect to the 35 U.S.C. 112(b) rejection of claim 5 have been fully considered and are persuasive. The applicant has amended the “/or” embodiment and thus properly recites limitations to claim 1. Therefore, the 112(b) rejection of claim 5 is withdrawn. 
Applicant’s arguments, see pg 12-16, filed 09/09/22, with respect to the rejections of claims 1, 5-10, 15, 19-31, 33-36, 38-41, and 48 under 35 U.S.C. §103 over WO2015125159, in view of WO2017019896, in view of Wang et al (Antibody Structure, Instability, and Formulation Journal of Pharmaceutical Sciences (2007) 96(1)), and in view of Baheti et al. (Excipients used in lyophilization of small molecules. J. Excipients and Food Chem(2010) 1(1):41-54) have been fully considered and are persuasive. Cancelation or amendment of the claims to recite “TLR agonist covalently attached to a multi-arm, water-soluble, non-peptidic polymer” has overcome the generic teaches of the prior art relied upon. Therefore, the rejections have been withdrawn. 
 Applicant’s arguments, see pg 17, filed 09/09/22, with respect to the rejections of claims 5-10, 15, 19-31, 33-36, 38-41, and 48 under Non-Statutory Double Patenting over copending application no. 16/761771 and WO2017019896 have been fully considered and are persuasive. Cancelation or amendment of the claims to recite “TLR agonist covalently attached to a multi-arm, water-soluble, non-peptidic polymer” has overcome the generic teaches of the prior art relied upon. Therefore, the rejection has been withdrawn.

New objections and rejections
The following rejections are necessitated by applicant’s amendment to the claims from the previous office action. 

Claim Objections
Claim 5 is objected to because of the following informalities: the claim does not have appropriate markings to show claim number. Appropriate correction is required.
Claim 23 is objected to because of the following informalities: the Markush grouping abruptly ends without an “and” between the last two species and a “period” at the end of the claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-10, 15, 19-22, 24-28, 30-31, 33-35, 38-40 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015125159 to Nektar, in view of WO2017019896 to Novartis, and in view of Pasut (et al PEG conjugates in clinical development or use as anticancer agents: An overview. Advanced Drug Delivery Reviews 61 (2009) 1177–1188). 
Nektar teaches a method to treat cancer using a long-acting IL-2Rβ agonist and either a CTLA-4 inhibitor or a PD-1 inhibiting antibody (See Nektar abstract). Nektar states that the method of treatment recruits the immune system of the cancer patient which can be further enhanced through the administration of antagonist of immunosuppressive pathways like PD-1 (See Nektar [0007]). Nektar claims that the administration of drugs can be performed in either order and that the invention is not limited in this regard (See Nektar [0041]). The specific embodiment of the IL-2Rβ agonist is known as RSLAIL-2 (See Nektar [0046]). The specific embodiment of anti-PD-1 antibodies include nivolumab, lambrolizumab, AMP-224, MDPL3280A, MEDI 4736, and MSB0010718C (See Nektar [0047]). The invention of Nektar is administered via injection (See Nektar [0056]). Nektar teaches that other modes of administration are also contemplated, such as pulmonary, nasal, buccal, rectal, sublingual, and transdermal (See [0056]). Nektar teaches that each pharmacological component of the method can be administered separately or simultaneously and that the pharmacological components are compatible together (See [0056]). 
	Nektar teaches the combination of an effective amount of PD-1/PD-L1 axis inhibitor with an IL-2Rβ agonist. Nektar does not teach this combination with a TLR agonist covalently attached to a multi-arm, water-soluble, non-peptidic polymer. 
	Novartis discloses methods and compositions comprising a combination of two, three or more therapeutic agents. These agents are from the following categories (i)-(iii): (i) an agent that enhances antigen presentation (e.g., tumor antigen presentation); (ii) an agent that enhances an effector cell response (e.g., B cell and/or T cell activation and/or mobilization); or (iii) an agent that decreases tumor immunosuppression (See Novartis pg 3 lines 15-21). Novartis lists a variety of cancers for treatment using their method (See Novartis pg 4 lines 15-37). In some embodiments of agent (ii), a toll-like receptor agonist (TLR) can be used (See Novartis pg 7 lines 29-line 5 of pg 8). This TLR agonist can be imiquimod which is directed to TLR-7/-8 (See Novartis pg 84 lines 24-27). Novartis also teaches that anti-PD-1 antibodies can be combined with other immune modulators like rIL-2 (See Novartis pg 9 line 8-18) Novartis teaches that the immune modulatory agent can be an inhibitor of PD-1 or PD-L1 (See Novartis pg 9 lines 20-25). Novartis teaches an embodiment that uses a TLR agonist and a PD-1 inhibiting antibody (See Novartis pg 12 “(iv)” and lines 19-29). In some embodiments of Novartis, the PD-1 inhibitor is an anti-PD1 antibody such as Nivolumab, Pembrolizumab, or Pidilizumab. (See Novartis, pg 138 lines 10-25). Novartis teaches that the therapeutic agent can be locally administered intratumorally (See Novartis pg 14 lines 23-24). Novartis teaches that the therapeutic agents can be administered in any order (See Novartis pg 14 lines 12-13). Novartis states that the combination therapies proposed have therapeutic and prophylactic utilities (See Novartis pg 176 lines 36-37). Novartis states that the blockade of PD-1 can result in restoration of exhausted/dysfunctional effector T cell function and/or inhibit Treg cell function (See pg 98 lines 23-28). Novartis states that TLR agonist stimulates phagocytes (See Novartis pg. 7 lines 29-35).
	Pasut teaches PEGylation of several antitumor agents including low molecular weight drugs (See Pasut abstract and “2. PEG conjugates with low molecular weight anticancer drugs”). Pasut teaches that PEG can confer several properties to the linked molecules: i) increased half-life, ii) protection against degrading enzymes, iii) augmentation of water solubility, iv)prevent immunogenicity of heterologous proteins, and v) selective tumor accumulation (See Pasut pg 1178 3rd parag. of “Introduction”). Pasut also teaches that conjugating large polymers to low molecular weight anti-cancer drugs does not correlate well with an increase in the amount of drug selectively delivered into the tumor, because large polymers like, large PEGs, have disadvantageous polymer to drug ratios with respect to smaller polymers (See Pasut pg 1178 1st parag. of “2. PEG conjugates with low molecular weight anticancer drugs”). Pasut teaches that multi-arm PEGs are a promising approach to solve problem of PEG loading and alleviate other problems such as steric hindrance due to the PEG dendrons (See 1st parag. of “2. PEG conjugates with low molecular weight anticancer drugs”). Pasut teaches that several low molecular weight drugs conjugates have entered the clinical development as anticancer therapy such as EZN-2208, NKTR-102 and NKTR-105 (See table 1 pg 1179). Table 1 of Pasut teaches EZN-2208, NKTR-102 and NKTR-105 are all 4 arm PEGs with EZN-2208 having 4 arm PEGs with 40kDa weight PEG moieties (See table 1 pg 1179).  The following is a picture of ENZ-2208 in which the drug SN38 has been placed in squares to emphasize the difference between the drug and the PEG. 

    PNG
    media_image1.png
    561
    617
    media_image1.png
    Greyscale

Pasut teaches that ENZ-2208 had increased drug loading versus a comparable pegamotecan conjugate and enhanced the solubility of SN28 by 1000-fold. (See “2.2 PEG-SN38 (EZN-2208)”). 
	It would be prima facie obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the references to arrive at a method of treating cancer comprising a TLR agonist, as taught by Novartis, with a long-acting IL-2Rβ preferential agonist with either a CTLA-4 inhibitor or a PD-1 inhibitor, as taught by Nektar, because the TLR agonist, taught by Novartis, are suitable for the same cancers disclosed by Nektar. One of ordinary skill in the art would have a reasonable expectation of success because Novartis teaches that a combination therapy comprising agents that enhance antigen presentation, enhances an effector cell response, and/or decreases tumor immunosuppression, is useful for the treatment of a variety of cancers. While Novartis teaches that these components can be combined together, Novartis is silent to the TLR agonist having properties of being covalently attached to a multi-arm, water-soluble, non-peptidic polymer. It would be prima facie obvious for one having ordinary skill in the art to modify the TLR agonist of Novartis by conjugating it to a PEG moiety, such as a 4 arm PEG having 40kDa weight based on the teachings of Pasut. Pasut teaches that a small molecule drug conjugated to a multi-arm PEG moiety can increase the drug ratio in a large polymer, while maintaining the benefits of PEG conjugation, including increased half-life, protection against degrading enzymes, augmentation of water solubility, prevention of immunogenicity of heterologous proteins and selective tumor accumulation. One having ordinary skill in the art would have a reasonable expectation of success since Pasut teaches that multi-arm PEG conjugates have been used with small molecule anticancer drugs, such as SN38. 
Regarding claims 1 and 26-28, Nektar teaches that IL-2Rβ agonists would reduce the immune suppressing effects of regulatory T-cells while increasing CD8+ memory T-cells, thereby recruiting the patient’s own immune system to eliminate cancer (See Nektar [0006] pg 2). It is noted that the amendments made to the claim recite the claim limitation of administering an effective IL-2Rβ preferential agonist. It can be found in the specification that RSLAIL-2 is an example of a IL-2Rβ preferential agonist (See [00170] and example 2). RSLAIL-2 is taught as the IL-2Rβ agonist of Nektar (See 0046]).  
Regarding claims 5-9, 34-35, and 48, Novartis teaches that the therapeutic agents can be administered in any order or as a single composition (See Novartis pg 14 lines 10-13). In the embodiment that the agents are in single composition the administration would occur at the same time. Thus, it would have been prima facie obvious for one of ordinary skill in the art to administer the drugs in the combination therapy either individually, or together in the specific combinations as claimed. One of ordinary skill in the art would have a reasonable expectation of success since Novartis teaches that the either individual administration or simultaneous administration are all suitable in the combination therapy.
	Regarding claims 10, 31 and 33-34 both Novartis and Nektar teach that these compositions can be administered parenterally (See Novartis pg 37 lines 20-24, See Nektar pgs. 11-12[0056]). Novartis and Nektar both disclose that their respective compositions would be injectable in an intravenous formulation (See Novartis pg 37 lines 20-24 and Nektar pgs. 11-12 [0056]). Nektar specifically states administration together intravenously in a single formulation (See Nektar pgs. 11-12 [0056]). 
Regarding claim 15 and 38, Novartis states that the therapeutic agents can be administered locally. Novartis gives examples of local administration such as intratumorally or peritumoral administration (See Novartis pg 14 lines 23-24).
Regarding claims 19-20 and 39, both Novartis and Nektar teach that the PD-1 inhibitor can be nivolumab (See Novartis pg 138 lines 10-16, See Nektar pg 9 [0047]).
Regarding claim 21, Nektar teaches RSLAIL-2 as the IL-2Rβ agonist (See Nektar [0046]). As evidenced by the instant specification at pg 48 parag. [00160], RSLAIL is defined as having the chemical formulas o multi(2,7-(bis-methoxyPEG-carboxyamide)(9H-fluorene-9- yl)methyl N-(carbamate) interleukin-2 or 2,7-(bis-methoxyPEG- carboxyamide)(9H-fluorene-9-yl)methyl N-(carbamate)4-6 interleukin-2, thereby meeting the instant claim limitations.
Regarding claim 22, Novartis teaches that the TLR agonist can be imiquimod which is a TLR-7 agonist (See Novartis pg 85 lines 11-18). As discussed above it would be obvious to modify the TLR agonist of Novartis by conjugating it to a PEG moiety, such as a 4 arm PEG having 40kDa weight based on the teachings of Pasut. It would be prima facie obvious for one of ordinary skill in the art to substitute a generic TLR agonist for that of imiquimod because Novartis teaches that imiquimod can be the TLR agonist in some embodiments of the combination therapy. 
Regarding claims 24-25, both Novartis and Nektar teach that their respective compositions work on solid cancer (See Nektar pg 36 claims 3-4 See Novartis pg 178 Lines 23-24 Solid tumor = solid cancer). Novartis and Nektar both teach breast cancer as a solid tumor (cancer) (See Novartis pg 179 lines 8-32 and Nektar pg 12 [0057]).
Regarding claim 30, Novartis teaches that the formulations used in the methods of treating cancer can be formulations used in kits with instructions for use (See pg 7 lines 5-12 pg 173 “Pharmaceutical compositions and Kits”).Written instructions do not contribute to the functionality of the composition. See MPEP 2111.05.
Regarding claim 35, Novartis and Nektar both teach their composition can be administered separately in separate formulations (See Novartis pg 14 lines 10-29 and Nektar pg 8 [0041]).

Claims 23 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015125159 to Nektar, in view of WO2017019896 to Novartis, and in view of Pasut (et al PEG conjugates in clinical development or use as anticancer agents: An overview. Advanced Drug Delivery Reviews 61 (2009) 1177–1188) as applied to claims 1 and 30 above, and further in view of WO2010019233A1 (cited on IDS 05/04/21 B1).
As discussed above Nektar, Novartis, and Pasut teach the base claims 1 and 30. 
The combination of Nektar, Novartis, and Pasut do not teach the specific 4-arm PEG embodiments of claims 23 and 41. 
WO’223 teaches numerous methods have been proposed for improving the delivery of biologically active agents, particularly small molecule drugs (See pg 1 [0003]). WO’233 teaches that additional challenges facing small molecules including high clearance rates, and, with respect to anticancer agents, minimal tumor permeation and residence times (See pg 3 [0008]). WO’233 teaches that approaches involving the use of polymer attachment must balance the size of the polymer against the molecular weight of the active agent in order to allow therapeutically effective doses to be delivered, and at a clinically useful rate (See pg 3 [0008]). WO’233 teaches that there exists a need for new methods for effectively delivering drugs, and in particular small molecule drugs, and even more particularly oncolytics, which can reduce their adverse and often toxic side-effects, whilst simultaneously improving their preparation, efficacy and ease of formulation (See pg 3 [0008]). WO’233 teaches that these associated side effects, when severe, can be sufficient to arrest further use as well as development of such drugs as promising therapeutics (See pg 3 [0008]). WO’223 teaches that commonly employed drug delivery approaches aimed at solving or at least ameliorating one or more of these challenges include drug encapsulation, covalent attachment to a water-soluble polymer, such as polyethylene glycol (PEG), use of gene targeting agents, and the like (See pg 1 [0003]).WO’233 teaches of comparing the extent of drug substitution, using docetaxel, on the 4-ARM-PEG20k-CM-glycine vs. 4-ARM-PEG20k-butanoic acid (See example 3 starting pg 62). WO’233 teaches that the formation of 4-arm- PEG20k-CM-glycine started with production of 4-arm- PEG20k-CM or 4-arm- PEG20k-Acetic acid (see [0260] pg 62). WO’233 teaches that the 4-arm- PEG20k-CM with addition of N-Hydroxysuccinimide ester (NHS) with and glycine results in: 

    PNG
    media_image2.png
    298
    1282
    media_image2.png
    Greyscale
(See [0266] pg 63). WO’223 teaches docetaxel can be further conjugated to a similar 4-arm PEG structure with PEG10k to create 4-arm-PE-PEG10k-CM-Glycing linked docetaxel conjugates (See example 4 pg 64). 
	As discussed above, it would be prima facie obvious for one having ordinary skill in the art to modify the TLR agonist of Novartis by conjugating it to a PEG moiety, such as a 4 arm PEG having 40kDa weight based on the teachings of Pasut. While Pasut is silent to the use of smaller PEG moieties containing weight less than 30kDa, it would be prima facie obvious for one of ordinary skill in the art to substitute the 4-ARM PEG40kDa moiety, as taught in Pasut, for the  4-ARM PEG20KDa moiety, such as a 4-ARM-PEG20K-CM moiety, as taught in WO’233. One of ordinary skill in the art would have a reasonable expectation of success since WO’233 and Pasut teach that PEGylation of small molecules confer similar benefits, such as increased water-solubility of drugs and improving the delivery of biologically active agents, and Pasut and WO’233 teach successful conjugation of anti-cancer agents to their respective 4-ARM PEGs. 
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over WO2015125159 to Nektar, in view of WO2017019896 to Novartis, and in view of Pasut (et al PEG conjugates in clinical development or use as anticancer agents: An overview. Advanced Drug Delivery Reviews 61 (2009) 1177–1188) as applied to claim 1 above, and further in view of Milling (et al Delivering safer immunotherapies for cancer. Advanced Drug Delivery Reviews (2017) 114: 79-101).
	The combination of Nektar, Novartis and Pasut teach the limitations of claim 1.
The combination of Nektar, Novartis, and Pasut is silent to the abscopal effects that the combination therapy can have on cancer.
Milling teaches that cancer immunotherapy is now a powerful clinical reality with a steady progression of new drug approvals and a massive pipeline of additional treatments in clinical and preclinical development (abstract). Milling teaches that for many years, it has been known that some patients who receive radiation therapy at one selected tumor exhibit regressions of distal untreated lesions; this phenomenon was termed the abscopal effect in the 1950s by Robert Mole (See pg 85 left col. 2nd parag under “2.5 Local administration of immunotherapy agents”). Milling teaches that only recently, as the role of immune system in the response to many traditional cancer therapies has become more clear, that it was demonstrated in preclinical mouse models that the abscopal effect is dependent on the host immune system and that in fact radiation treatment of tumors acts through the innate immune system to amplify the adaptive immune response (See pg 85 left col. 2nd parag under “2.5 Local administration of immunotherapy agents”).Milling teaches that similar abscopal-like responses have now been reported in preclinical studies and clinical trials of several types of immunotherapy (See pg 85 left col. 2nd parag under “2.5 Local administration of immunotherapy agents”).In an example, Milling teaches that an abscopal effect was found in the intratumoral injection of anti-CTLA-4 with the immune-agonist antibody anti-OX40 and the toll like receptor agonist CpG. 
As discussed above, it would be prima facie obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the references to arrive at a method of treating cancer comprising a TLR agonist, as taught by Novartis, with a long-acting IL-2Rβ preferential agonist with either a CTLA-4 inhibitor or a PD-1 inhibitor, as taught by Nektar. While the combination of Nektar, Novartis, and Pasut do not teach that the combination therapy of the PD-1/PD-L1 axis inhibitor, IL-2Rβ preferential agonist, and the toll-like receptor agonist can result in abscopal effects on cancer, it would be prima facie obvious for one of ordinary skill in the art to try this combination therapy, as taught by the combination of Nektar, Novartis and Pasut, to arrive at a treatment with abscopal effects because Milling teaches that a comparable example resulted in abscopal effect. One of ordinary skill in the art would have a reasonable expectation of success because the example combination therapy, as taught in Milling, of an anti-CTLA-4, anti-OX40 and TLR agonist would have the similar effects on the immune system as a combination therapy taught by Novartis. Cancer is known in the field as a consistent problem to the health of individuals. Milling teaches that useful therapies in cancer treatment can be treatments that elicit an abscopal effect. Milling teaches that the abscopal effect arises from the patient’s immune system and can come from certain immunotherapies. Milling teaches that some of these immune therapies have been known to elicit similar abscopal -like responses. One of these examples is the combination therapy with an anti-CTLA-4, immune agonist antibody anti-OX40, and the toll like receptor CpG. While this is different from the instantly claimed methods, it can be seen that the combination according to Milling does read on similar combination therapies taught by Novartis. Novartis teaches that their combination therapies can have agents that have properties of enhancing antigen presentation, enhancing effector cell response, and decreasing immunosuppression. In the case of the example taught by Milling, the TLR agonist is expected to function similarly to that of one disclosed in Novartis, such as imiquimod, to promote antigen presentation (see pg 12 lines 19-22). The anti-CTLA-4, as taught by Milling, is an immunomodulator which provides a similar function in the combination therapy discussed in Novartis to that of an inhibitor of PD-1/PD-L1 (See pg 11 lines 21-24). The anti-OX40, as taught by Milling, is an “immune agonist” which is described by Novartis to enhance effector cell response (see pg 155 lines 36-38 and pg 156 lines 5-6) and is comparable to the IL2Rβ agonist, as taught by Nektar, which is an agent that enhances the immune response (see [0005] pg 1 and 2 of Nektar). Thus, each compound described in the example of Milling is expected to function similarly on the immune system to that of the combination therapy, as taught by Novartis. 
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over WO2015125159 to Nektar in view of WO2017019896 to Novartis and in view of Pasut (et al PEG conjugates in clinical development or use as anticancer agents: An overview. Advanced Drug Delivery Reviews 61 (2009) 1177–1188), as applied to claim 30 above, and further in view of Wang (et al Antibody Structure, Instability, and Formulation Journal of Pharmaceutical Sciences (2007) 96(1)) and in further view of Baheti (et al Excipients used in lyophilization of small molecules. J. Excipients and Food Chem. 1 (1) 2010 pg 41-54). 
Novartis, Nektar, and Pasut in combination discuss the composition according to claim 30. This combination does not teach that this formulation can be in solid form suitable for reconstitution in an aqueous diluent.
Wang discusses various methods of formulation development for the stabilization of antibodies (See Wang Abstract). Wang states that the major purpose of formulating antibodies as therapeutic agents is to control the rate of antibody degradation to provide an acceptable shelf life for shipping and storage (See Wang pg 14 2nd col. Lines 3—6). Wang states that certain formulations of antibodies can generate a variety of degradants (See Wang pg 14 1st col last parag.). These degradants may have reduced activity (function) and increased immunogenicity (See Wang pg 14 1st col last parag.). Wang reasons that a proper formulation composition should not only maximally preserve the activity of the antibody but also minimize the potential immune response. Wang discusses that some antibodies are not stable enough in a liquid form and lyophilized dosage would have to be considered (See Wang pg 18, 1st column “Lyophilized Formulation” parag.). Lyophilization could also be an approach to reduce antibody aggregation (See Wang pg 18, 1st column “Lyophilized Formulation” parag.). 
Wang does not discuss scenarios in which the inhibitors are not biological pharmaceuticals. Baheti discusses a review of many lyophilized formulations of small molecules and the excipients used in lyophilization (See Baheti abstract). Baheti discusses that the process of lyophilization removes moisture content of the product to such a low level that does not support biological growth or chemical reactions (See Baheti pg 41 1st parag. of Introduction). Baheti states that lyophilization has a special use in formulations of drugs which are unstable in aqueous medium. (See Baheti pg 41 1st parag. of Introduction). Baheti discusses common excipients used in lyophilization of a wide-variety of small molecule drugs. (See Baheti Fig 4 and Table 1). Many of the drugs in Table 1 show that the lyophilized formulation is used in aqueous administrations.
	It would be prima facie obvious for one having ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Novartis, Nektar, and Pasut with the teachings of Wang and Baheti by lyophilizing, as taught by Wang and Baheti, the composition(s) of Novartis, Nektar, and Pasut to arrive at the instantly claimed invention, in order to receive the benefits of maximally preserving the activity of the drug, as taught in Wang and Baheti, and to provide an acceptable shelf life for shipping and storage, as taught in Wang. 

Response to arguments 
	Applicant's arguments, filed 09/09/22, have been fully considered. Regarding the rejection of claims 1, 5-10, 15, 19-31, 33-36, 38-41, and 48 under 35 U.S.C. §103 as being obvious over Nektar in view of Novartis, the applicant argues that there would not be a reasonable expectation of success to arrive at the claimed methods or kits of the application. The applicant argues that the teachings of Nektar and Novartis fail to teach any modification to the TLR-agonist of newly amended claim 1. 
	Thus, the rejection has been withdrawn. Insofar as the applicant’s arguments are applicable to the modified grounds of rejection applied above, Pasut has been additionally cited to explain why it would have been obvious to modify the teachings of Nektar and Novartis with a TLR-agonist covalently-attached to a multi-arm, water soluble, non-peptidic polymer, as instantly recited. 
	The applicant also argues that one having ordinary skill in the art would not combine these references because the disclosure of Nektar teaches that there would not be a reasonable expectation of success. Applicant states paragraph [0005] of Nektar teaches “numerous challenges arise when trying to activate cytotoxic immune responses against tumors by administering more than one immunomodulating substance.” The applicant concludes from this teaching that one having ordinary skill in the art would not combine these therapies due to the numerous challenges. 
It is not certain where this statement came from and which “challenges” are found in the disclosure of Nektar (WO2015125159). The following is an image of paragraph [0005] of Nektar.

    PNG
    media_image3.png
    513
    904
    media_image3.png
    Greyscale

Paragraph [0005] of Nektar teaches that enhancing immune response can be achieved by use of IL2Rβ agonists. In the following parag, [0006], teaches that administration of IL-2Rβ agonist would be beneficial to patients suffering from cancers as doing so is expected to reduce the immune suppressing effects of regulatory T-cells while increasing CD8+ memory T-cells, thereby recruiting the patient’s own immune system to eliminate cancer cells. Applicant argues that Nektar “challenges” the treatment and that Nektar teaches “numerous challenges arise when trying to activate cytotoxic immune responses against tumors by administering more than one immunomodulating substance”; however, the indicated disclosure is not found in the reference. 
The applicant argues that their claimed method has “specific and unexpected benefits” of use and that the triple therapy was more effective than mono or combination therapy with two reagents. 
Applicant’s arguments of unexpected results have been considered. However, a review of the results show that they are only provided for the combination of RMP1-14, RSLAIL-2, and 4-arm-PEG20kD-Gly-CM-N R848. If the results are truly unexpected over the cited prior art rejections, these arguments of unexpected results are not commensurate in scope with the claimed invention, wherein the combination is drawn broadly to any PD-1/PD-L1 axis inhibitor, IL-2Rβ preferential agonist, and TLR agonist covalently attached to a multi-arm, water soluble , non-peptidic polymer. Applicant has not demonstrated a representative number of species within the scope of the claimed genus of X, Y, and Z, to be able to claim unexpected results for the claimed genus. 
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
16/475972
Claim 1, 5-10, 15, 19-31, 33-36, 38-41 and 48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6, 10, 12, 13, 16, 18, 22, 26-29, 32-38, 42-43, and 46-65 of Copending Application No. 16/475972 in view of WO2017019896, herein referred to as Novartis, and in view of WO2015125159, herein referred to as Nektar. This rejection is newly added. 
The copending claims discuss composition comprising a toll-like receptor 7/8 (TLR 7/8) agonist covalently attached, via a linkage containing spacer moiety to a multi-arm, water soluble, non-peptidic polymer (claims 1-6, 10, 12, 13, 16, 18, 22, 26-29, and 32-38) as well as methods of administration to a subject having cancer (claims 42-43 and 46-65). The method of administration to a subject having cancer would read upon treating a subject having cancer as the method steps of administering a therapeutic are required for treatment of cancer. The scope of the copending claims are more narrow than that of the instant claims as the copending composition in its broadest interpretation must be a TLR 7/8 agonist covalently attached via a linkage-containing spacer moiety, to a multi-arm, water-soluble non-peptidic polymer compared to the instant claims merely requiring any TLR agonist covalently attached to a multi-arm, water-soluble, non-peptidic polymer. In the most specific embodiments of both claim sets, the claims can require the same structures (See copending claim 37 and instant claim 23). The methods of administration of the copending claims state that the administration is with an IL-2Rβ agonist and the TLR 7/8 agonist covalently attached via a linkage-containing spacer moiety, to a multi-arm, water-soluble, non-peptidic polymer (See copending claim 42). The copending method of administration can be conducted on a solid cancer like breast cancer (See copending claim 53-54). The copending claims also recite limitations to many different routes of administration such as the compounds being administered together or separately (See copending claim 43).  
	While the copending claims recite methods and compositions similar to that of the instant claims, the copending claims are silent to the addition of a PD-1/PD-L1 axis inhibitor and an IL-2Rβ agonist.
Novartis discloses an invention that contain methods and compositions comprising a combination of two, three or more therapeutic agents. These agents are from the following categories (i)-(iii): (i) an agent that enhances antigen presentation (e.g., tumor antigen presentation); (ii) an agent that enhances an effector cell response (e.g., B cell and/or T cell activation and/or mobilization); or (iii) an agent that decreases tumor immunosuppression. (See Novartis pg 3 lines 15-21). Novartis list a variety of cancers for treatment using their method. (See Novartis pg 4 lines 15-37). In embodiments of agent (ii) an agonist of a Toll-like receptor can be used. (See Novartis pg 7 lines 29-line 5 of pg 8). This TLR agonist can be imiquimod which is directed to TLR-7/-8. (See Novartis pg84 lines 24-27). Novartis also teaches that anti-PD-1 antibodies can be combined with other immune modulators like rIL-2. (See Novartis pg 9 line 8-18) Novartis teaches that the immune modulatory agent can be an inhibitor of PD-1 or PD-L1. (See Novartis pg 9 lines 20-25). Novartis teaches an embodiment that uses a TLR agonist and a PD-1 inhibitor (an antibody). (See Novartis pg 12 “(iv)” and lines 19-29). In some embodiments of Novartis, the PD-1 inhibitor is an anti-PD1 antibody such as Nivolumab, Pembrolizumab, or Pidilizumab. (See Novartis, pg 138 lines 10-25). Novartis teaches that the therapeutic agent also can be locally administered intratumorally. (See Novartis pg 14 lines 23-24). Novartis teaches that the therapeutic agents can be administered in any order. (See Novartis pg 14 lines 12-13). Novartis states that the combination therapies proposed have a therapeutic and prophylactic utilities. (See Novartis pg 176 lines 36-37). Novartis states that the blockade of PD-1 can enhance an immune response to cancerous cells in a subject. Novartis states that TLR agonist stimulates phagocytes. (See Novartis pg. 7 lines 29-35).
	Nektar teaches a method to treat cancer using a long-acting IL-2Rβ agonist and either a CTLA-4 inhibitor or a PD-1 inhibiting antibody (See Nektar abstract). Nektar states that the method of treatment recruits the immune system of the cancer patient which can be further enhanced through the administration of antagonist of immunosuppressive pathways like PD-1 (See Nektar [0007]). Nektar claims that the administration of drugs can be performed in either order and that the invention is not limited in this regard (See Nektar [0041]). The specific embodiment of the IL-2Rβ agonist is known as RSLAIL-2 (See Nektar [0046]). The specific embodiment of anti-PD-1 antibodies include nivolumab, lambrolizumab, AMP-224, MDPL3280A, MEDI 4736, and MSB0010718C (See Nektar [0047]). The invention of Nektar is administered via injection (See Nektar [0056]). Nektar teaches that other modes of administration are also contemplated, such as pulmonary, nasal, buccal, rectal, sublingual, and transdermal (See [0056]). Nektar teaches that each pharmacological component of the method can be administered separately or simultaneously and that the pharmacological components are compatible together (See [0056]).
The instant claimed invention is not patentably distinct over Copending Application No. 16/475972 in view of Novartis and in view of Nektar. The combination of the copending claims, Novartis, and Nektar arrives at the instantly claimed method of treating cancer comprising a TLR agonist covalently attached to a multi-arm water-soluble, non-peptidic polymer, as taught by the copending claims, with a long-acting IL-2Rβ preferential agonist with either a CTLA-4 inhibitor or a PD-1 inhibitor, as taught by Nektar and Novartis, because the TLR agonist, taught by copending claims, are suitable for the same cancers disclosed by Nektar. One of ordinary skill in the art would have a reasonable expectation of success because Novartis teaches that a combination therapy comprising agents that enhance antigen presentation, enhances an effector cell response, and/or decreases tumor immunosuppression, is useful for the treatment of a variety of cancers. 
This is a provisional nonstatutory double patenting rejection.
Claim 36 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 10, 12, 13, 16, 18, 22, 26-29, 32-38, of copending Application No. 16/475972 in view of WO2017019896 herein referred to as Novartis and in view of WO2015125159, herein referred to as Nektar as applied to claim 30, further in view of Wang et al (Antibody Structure, Instability, and Formulation Journal of Pharmaceutical Sciences (2007) 96(1))and in further view of Baheti et al (Excipients used in lyophilization of small molecules. J. Excipients and Food Chem. 1 (1) 2010 pg 41-54). This rejection is newly added.
As discussed above, the combination of the copending claims with Novartis and Nektar discuss the limitations of claim 30. 
The combination of the copending claims, Nektar and Novartis do not discuss the drugs in solid form suitable for reconstitution in an aqueous diluent.
Wang discusses various methods of formulation development for the stabilization of antibodies (See Wang Abstract). Wang states that the major purpose of formulating antibodies as therapeutic agents is to control the rate of antibody degradation to provide an acceptable shelf life for shipping and storage (See Wang pg 14 2nd col. Lines 3—6). Wang states that certain formulations of antibodies can generate a variety of degradants (See Wang pg 14 1st col last parag.). These degradants may have reduced activity (function) and increased immunogenicity (See Wang pg 14 1st col last parag.). Wang reasons that a proper formulation composition should not only maximally preserve the activity of the antibody but also minimize the potential immune response. Wang discusses that some antibodies are not stable enough in a liquid form and lyophilized dosage would have to be considered (See Wang pg 18, 1st column “Lyophilized Formulation” parag.). Lyophilization could also be an approach to reduce antibody aggregation (See Wang pg 18, 1st column “Lyophilized Formulation” parag.). 
Wang does not discuss scenarios in which the inhibitors are not biological pharmaceuticals. Baheti discusses a review of many lyophilized formulations of small molecules and the excipients used in lyophilization (See Baheti abstract). Baheti discusses that the process of lyophilization removes moisture content of the product to such a low level that does not support biological growth or chemical reactions (See Baheti pg 41 1st parag. of Introduction). Baheti states that lyophilization has a special use in formulations of drugs which are unstable in aqueous medium. (See Baheti pg 41 1st parag. of Introduction). Baheti discusses common excipients used in lyophilization of a wide-variety of small molecule drugs. (See Baheti Fig 4 and Table 1). Many of the drugs in Table 1 show that the lyophilized formulation is used in aqueous administrations.
It would be prima facie obvious for one having ordinary skill in the art before the effective date of the claimed invention to combine the teachings of copending claims, Novartis, and Nektar with the teachings of Wang and Baheti by lyophilizing, as taught by Wang and Baheti, the composition(s) of copending claims, Novartis, and Nektar to arrive at the instantly claimed invention, in order to receive the benefits of maximally preserving the activity of the drug, as taught in Wang and Baheti, and to provide an acceptable shelf life for shipping and storage, as taught in Wang. 
This is a provisional nonstatutory double patenting rejection.

Applicant’s Arguments
The request for the rejection to be held in abeyance is noted. The rejection is maintained with modifications made to account for claim amendments.


Conclusion
None of the claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILES J DELAHOUSSAYE whose telephone number is (571)272-0223. The examiner can normally be reached M-F 9:00AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571)-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MILES JOSEPH DELAHOUSSAYE/Examiner, Art Unit 1647                                                                                                                                                                                                                                                                                                                                                                                                                
/SCARLETT Y GOON/QAS, Art Unit 1600